  Case 2:19-cr-00902-WJM Document 25 Filed 12/22/20 Page 1 of 3 PageID: 73




                       UNITED STATES DISTRICT COURT
                          DISTRICT Of NEW JERSEY


UNITED STATES OF AMERICA                   Criminal No. 19-902

                                           Hon. William J. Martini
                 V.


                                           ORDER FOR CONTINUANCE
JONATHAN BAKER




      This matter having come before the Court on the joint application of the

United States, by Craig Carpenito, United States Attorney for the District of

New Jersey (Jonathan Fayer, Assistant U.S. Attorney, appearing), and

defendant Jonathan Baker (Saverio A. Viggiano, Esq., appearing), for an order

granting a continuance of proceedings in the above-captioned matter; and the

defendant being aware that he has the right to have this matter brought to trial

within 70 days of the date of his appearance before a judicial officer of this

court pursuant to 18 U.S.C.   § 3161(c)(1); and the defendant having consented
to such continuance and having waived such right; and for good cause shown,

      IT IS THE FINDING OF THIS COURT that this action should be

continued for the following reasons:

      1.    This case is an unusual or complex case within the meaning of the
  Case 2:19-cr-00902-WJM Document 25 Filed 12/22/20 Page 2 of 3 PageID: 74




Speedy Trial Act, 18 U.S.C.   § 3161 (h) (7) (B) (ii), in light of the nature of the
prosecution such that it is unreasonable to expect adequate preparation for

pretrial proceedings or for the trial itself within 70 days.

      2. The discovery in the case is voluminous, consisting of approximately

787 Gigabytes of digital discovery, and additional time is necessary to ensure

that, taking into account the exercise of diligence, defense counsel have

sufficient time to review and inspect discovery and further investigate the

charges in this matter.

      3.    In light of the discovery and any follow-up investigation, the

defendant needs additional time to draft appropriate motions, if any.

      4.    As a result of the foregoing, pursuant to 18 U.S.C.       § 3161(h)(7)(A)
and (h)(7)(B)(ii) and (iv), the ends of justice served by the granting of this

continuance outweigh the best interests of the public and the defendant in a

speedy trial.

      IT IS, therefore, on this                    of 2O20,

      (1)       ORDERED that this action be, and hereby is, continued until

April 30, 2021; and it is further
          Case 2:19-cr-00902-WJM Document 25 Filed 12/22/20 Page 3 of 3 PageID: 75




             (2)   ORDERED that the period from the date of this order through

  April 30, 2021 be and it hereby is excluded in computing time under the

  Speedy Trial Act of 1974, 18 U.S.C.     § 3161 et seq.


                                          Honorable )fiam J. Martini
                                          United S)s District Judge


  Consented to as to form and entry:

   7!Ii

  ONATHAN FAYER
  Assistant U.S. Attorney




Av     IVIGGIANO, ESQ.
 Counsel for defendant
